Per Curiam. Paragraph (g) of Rule 11 of the Rules of the Supreme Court and Court of Appeals is amended, effective today, so that the paragraph will read: (g) Printing of Abstracts and Briefs for Indigent Appellants. — When an indigent appellant is represented by appointed counsel or a public defender, his attorney may have the abstract and briefs reproduced by submitting the double-spaced typewritten manuscript to the Attorney General not later than the due date of the brief. In such instances the time for the filing of the Attorney General's brief is extended by five days.